Martha Swarat, Hattie Weakly, Bessie *Page 281 
Shaw, Marie McGlynn and Ray Mitchell were indicted by the grand jury of Marion county upon a charge of conspiracy to steal merchandise. The defendants, Swarat, McGlynn and Mitchell each pleaded not guilty. From a finding by the court of "guilty as charged," separate appeals have been prosecuted, the error assigned herein being the action of the court in overruling appellant's motion for a new trial. We have searched the brief of appellant in vain to find her motion for a new trial. Under the third subdivision of said brief, "How the issues were decided and what the judgment was," we find the following: "The defendant, Marie McGlynn, thereupon filed a motion for a new trial (Rec. pp. 12, 13, 14), which motion was, by the court, overruled (Rec. p. 15)"; and, under the fifth subdivision of said brief, "The Record," we find the following: "Motion for a new trial is overruled and to which ruling the defendant by counsel excepts. (See Rec. L. 1  2 p. 15)." It follows that the brief is insufficient to present any question, State, ex rel., v.Birden (1918), 187 Ind. 466, 119 N.E. 865; Buser,Comptroller, v. State, ex rel. (1928), 200 Ind. 115,161 N.E. 825; State, ex rel., v. Hinds, Trustee (1929), 200 Ind. 613,165 N.E. 754.
Affirmed.